 1                                                          The Honorable Barbara Jacobs Rothstein
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     STATE OF WASHINGTON,                                NO. 2:19-01502-BJR
10
                                Plaintiff,               STIPULATED ORDER EXTENDING
11                                                       PROHIBITION AGAINST DEFENDANTS’
              v.                                         OBLIGATION OF FUNDS AUTHORIZED
12                                                       TO BE APPROPRIATED FOR NAVAL
     DONALD J. TRUMP, in his official                    BASE KITSAP PRIOR TO A DECISION BY
13   capacity as President of the United States of       THIS COURT
14   America, et al.

15                              Defendants.

16

17                                            STIPULATION

18            WHEREAS the State of Washington has filed this suit to enjoin Defendants’ use of funds

19   authorized to be appropriated by Congress for military construction projects, including $88.96

20   million in funding for construction of the Bangor Pier and Maintenance facility at Naval Base

21   Kitsap (see John S. McCain National Defense Authorization Act for Fiscal Year

22   2019, Pub. L. No. 115-232, § 2201, 132 Stat. 1636 (2018));

23            WHEREAS the Court previously entered a Stipulated Order Establishing Briefing

24   Schedule for Expedited Resolution of this Case and Prohibiting Defendants’ Obligation of Funds

25   Authorized to be Appropriated for Naval Base Kitsap Prior to a Decision by this Court (Dkt.

26   # 11);




                                                     1
 1          WHEREAS that Order “prohibited [Defendants] from obligating, using, or otherwise
 2   placing beyond the limits of judicial process any portion of the $88.96 million authorized to be
 3   appropriated by Congress for the Bangor Pier and Maintenance Facility prior to February 1,
 4   2020”; and
 5          WHEREAS the Parties agree that, to give the Court more time to prepare a final decision,
 6   this prohibition should be extended until March 1, 2020;
 7          IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, that
 8   this Court should enter an order providing that:
 9          1.      Defendants are prohibited from obligating, using, or otherwise placing beyond
10   the limits of judicial process any portion of the $88.96 million authorized to be appropriated by
11   Congress for the Bangor Pier and Maintenance Facility prior to March 1, 2020. This prohibition
12   is enforceable through a court order.
13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                        2
 1   It is SO AGREED this 28th day of January 2020.
 2
     ROBERT W. FERGUSON                               JOSEPH H. HUNT
 3   Attorney General                                 Assistant Attorney General

 4                                                    JAMES M. BURNHAM
     /s/ Andrew R.W. Hughes                           Deputy Assistant Attorney General
 5   MARTHA RODRIGUEZ LOPEZ, WSBA
     #35466                                           ALEX HAAS
 6   ANDREW R.W. HUGHES, WSBA #49515                  Director, Federal Programs Branch
     BRENDAN SELBY, WSBA #55325
 7   Assistant Attorneys General                      ANTHONY J. COPPOLINO
     800 Fifth Ave., Ste. 2000                        Deputy Director,
 8   Seattle, WA 98104                                Federal Programs Branch

 9   TERA HEINTZ, WSBA #54921
     Deputy Solicitor General                         /s/ Andrew I. Warden
10   PO Box 40100                                     ANDREW I. WARDEN (IN Bar
     Olympia, WA 98504-0100                           23840-49)
11                                                    Senior Trial Counsel,
     Attorneys for Plaintiff                          Federal Programs Branch
12
                                                      MICHAEL J. GERARDI
13                                                    KATHRYN C. DAVIS
                                                      LESLIE COOPER VIGEN
14                                                    RACHAEL L. WESTMORELAND
                                                      Trial Attorneys
15                                                    United States Department of Justice
                                                      Civil Division, Federal Programs
16                                                    Branch
                                                      1100 L St., NW, Rm. 12212
17                                                    Tel: (202) 616-5084
                                                      Fax: (202) 616-8460
18                                                    E-mail: Andrew.Warden@usdoj.gov

19                                                    Attorneys for Defendants

20

21

22

23

24

25

26




                                                 3
 1                                               ORDER
 2          Having reviewed the foregoing stipulation and good cause appearing therefore, IT IS

 3   HEREBY ORDERED:

 4          1.      Defendants are prohibited from obligating, using, or otherwise placing beyond

 5   the limits of judicial process any portion of the $88.96 million authorized to be appropriated by

 6   Congress for the Bangor Pier and Maintenance Facility prior to March 1, 2020. This prohibition

 7   is enforceable through a court order.

 8          2.      To facilitate expedited and efficient final resolution of this case, the Court will

 9   endeavor to issue a decision on the Parties’ cross-motions for summary judgment on or before

10   March 1, 2020.

11          3.      In the event the Court notifies the parties that the Court is unable to issue a

12   decision before March 1, 2020, or in the event the Court has not issued a decision by February

13   19, 2020, Plaintiff may move for an extension of the Order to prohibit the obligation of the funds

14   at issue until the Court issues a decision on the cross-motions for summary judgment. In the

15   event Plaintiff requests such an extension, Defendants may oppose Plaintiffs’ motion on any and

16   all grounds, other than on the basis that the extension should not be granted because the expected

17   obligation date is not imminent.

18

19   IT IS SO ORDERED.

20   DATED this 31st day of January 2020

21

22                                                        A
                                                          Barbara Jacobs Rothstein
23
                                                          U.S. District Court Judge
24

25

26




                                                     4
